DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/727,821 filed on 12/26/2019. Claims 1-20 were previously pending. Claims 3, 11, and 15-16 were amended, claim 19 was cancelled, and claim 21 was newly added in the reply filed on 8/24/2021. Claims 1, 10 and 15 were amended, claims 6, 9, 12 and 18 were cancelled, and claims 22-25 were newly added in the reply filed on 10/21/2021. This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 6 regarding claims 1-6, 9-15, 17-18 and 20: Applicant’s arguments filed with respect to the rejections of claims 1 made under USC § 102 have been fully considered, but are now moot since claim 1 is now rejected under USC § 103 over Brady (U.S. Pub. No. 2018/0024554) in view of Qiu (U.S. Pub. No. 2015/0006005). Applicant argues that none of the cited references teach a liquid sensor or a method of monitoring a package including detecting leakage, but Qiu does disclose these new limitations as shown in the rejections below.
Regarding Applicant’s argument starting on page 8 regarding claims 7-8, 16 and 21: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, but are now moot since independent claims 1, 10 and 15 are now rejected under USC § 103 over Brady (U.S. Pub. No. 2018/0024554) in view of Qiu (U.S. Pub. No. 2015/0006005). Applicant argues that none of the cited references teach a liquid sensor or a method of monitoring a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-8 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method for picking up a package in a vehicle delivery container, determining a configuration of the container, determining attributes for the package, monitoring the package’s attributes including detecting leakage, and transporting the package to a drop-off location. Therefore, claim 1 is directed to one of the four statutory categories of invention: a method.
The limitations A method for monitoring packages in autonomous vehicle delivery, comprising: picking up a package in an autonomous vehicle delivery container; determining ... a configuration of the AV delivery container; determining ... a set of attributes for the package ... monitoring the package to detect whether a change occurs in at least one of the set of attributes, wherein detecting whether the change occurs includes detecting leakage; and transporting the package to a drop-off location, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concepts of picking up a package in a vehicle delivery container (“Methods of Organizing Human Activity” (e.g. commercial interaction)), determining a configuration of the container(“Methods of Organizing Human Activity” (e.g. commercial interaction)), determining attributes for the package (“Methods of Organizing Human Activity” (e.g. commercial interaction)), monitoring the package’s attributes including detecting leakage 
The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to perform the aforementioned abstract idea using the additional elements a first plurality of sensors, and a second plurality of sensors ... wherein the second plurality of sensors includes a liquid sensor. The claims recite extra-solution activity in the form of mere data gathering (using a first plurality of sensors, a second plurality of sensors ... wherein the second plurality of sensors includes a liquid sensor to detect a change to a package attribute). The additional elements do not integrate the abstract idea into a practical application because when viewed together the sensors are merely used for extra-solution data gathering. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first plurality of sensors, the second plurality of sensors, and the liquid sensor
Claims 2-5, 7-8 and 22-23 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-5, 7-8 and 22-23 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 2 recites a central computer, this additional element does is merely a generic computer component upon which the abstract idea is “applied”, and therefore does not integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of picking up a package in a vehicle delivery container, determining a configuration of the container, determining attributes for the package, monitoring the package’s attributes including detecting leakage, and transporting the package to a drop-off location to a generic computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, do not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 13-15, 17, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Qiu (U.S. Pub. No. 2015/0006005).
Regarding the following claim 1 limitations, Brady, as shown, discloses the following limitations:
A method for monitoring packages in autonomous vehicle delivery, comprising: picking up a package in an autonomous vehicle delivery container; [See [0028]; [0059]; Brady teaches using a storage compartment 257 in an AGV 200A (autonomous ground vehicle) to acquire and hold transported items.]
... determining, by a first plurality of sensors, a configuration of the AV delivery container; [See [0046]; [0047]; [0038]; Brady teaches using sensors to determine the position and contents of multiple compartments 257A and 257B within an AGV in order to enable a transfer mechanism to move items from one compartment to another.]
... determining, by a second plurality of sensors, a set of attributes for the package; [See [0039]; [0042]; Brady teaches determining a temperature of an item using a temperature sensor 274, and determining an appearance of an item using an image capture sensor 273.]
... monitoring the package to detect whether a change occurs in at least one of the set of attributes;
... and transporting the package to a drop-off location. [See [0016]; Brady teaches using an AGV to deliver an item to a specified location.]
Brady does not, however Qiu does, disclose the following limitations:
... wherein the second plurality of sensors includes a liquid sensor ... [See [0021]; Qiu teaches a vehicle comprising spill detecting sensors.]
... wherein detecting whether the change occurs includes detecting leakage ... [See [0021]; [0013]; [0016]; [0035-0036]; Qiu teaches detecting a spill of a drink or the like being transported within the vehicle.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle compartment monitoring system of Brady with the spill detecting sensor of Qiu.  By integrating this sensor and function of Qiu, Brady would be able to monitor the contents of its autonomous vehicle compartment in yet another way, further ensuring that the contents arrive in good condition and that the recipients are therefore satisfied. 
Regarding the following claim 2 limitations, Brady in view of Qiu, as shown, discloses all claim 1 limitations. Brady further discloses the following limitations:
The method of claim 1, further comprising transmitting the set of attributes to a central computer. [See [0039]; [0111]; Brady teaches monitoring and regulating the temperature of an item being transported by an AGV.  Brady further teaches that this monitoring and regulating may be handled by a remote computing resource 310 (i.e. a central computer).]
Regarding the following claim 3 limitations, Brady in view of Qiu, as shown, discloses all claim 1 and 2 limitations. Brady further discloses the following limitations:
The method of claim 2, wherein transmitting the set of attributes to the central computer includes transmitting a livestream of the set of attributes. [See [0039]; [0111]; Brady teaches livestream) monitoring and regulating the temperature of an item being transported by an AGV.  Brady further teaches that this monitoring and regulating may be handled by a remote computing resource 310 (i.e. a central computer).]
Regarding the following claim 4 limitations, Brady in view of Qiu, as shown, discloses all claim 1 limitations. Brady further discloses the following limitations:
The method of claim 1, further comprising transmitting the set of attributes to a user. [See [0039]; [0111]; [0104]; [0108]; Brady teaches an agent operating the remote computing resource 310 which receives temperature monitoring data.]
Regarding the following claim 5 limitations, Brady in view of Qiu, as shown, discloses all claim 1 limitations. Brady further discloses the following limitations:
The method of claim 1, wherein the set of attributes includes at least one of dimensions, weight, temperature, and appearance. [See [0042]; Brady teaches monitoring the temperature of an item being delivered by an AGV.]
Regarding the following claim 10 limitations, Brady, as shown, discloses the following limitations:
A system for monitoring in autonomous vehicle delivery, comprising: a plurality of autonomous vehicles each having a respective delivery container; [See [0016]; [0028]; (Fig. 2A, element 257); Brady teaches a system for monitoring multiple AGVs, each with their own storage compartments for holding items.]
... and a remote computing system configured to: receive a package delivery request; [See [0066]; (Fig. 5, element 500, 502); [0111]; (Fig. 3); Brady teaches the remote computing resource receiving a purchase request initiated by a user.]
... and select an autonomous vehicle from the plurality of autonomous vehicles to fulfill the package delivery request;
... wherein each of the plurality of autonomous vehicles includes a respective delivery container having a plurality of sensors and is configured to: determine, by the plurality of sensors, a configuration of the respective delivery container; [See [0046]; [0047]; [0038]; [0039]; [0042]; Brady teaches AGVs using sensors to determine the position and contents of multiple compartments 257A and 257B within the AGVs in order to enable a transfer mechanisms to move items from one compartment to another.]
... determine, by the plurality of sensors, a set of attributes for the package; [See [0039]; [0042]; Brady teaches determining a temperature of an item using a temperature sensor 274, and determining an appearance of an item using an image capture sensor 273.]
... and monitor the package to detect whether a change occurs in at least one of the set of attributes. [See [0042]; Brady teaches continuously monitoring the temperature of an item.]
Regarding the following claim 11 limitations, Brady in view of Qiu, as shown, discloses all claim 10 limitations. Brady further discloses the following limitations:
The system of claim 10, wherein the configuration determined by the plurality of sensors includes a number of compartments in the respective delivery container. [See [0046]; [0047]; [0038]; [0039]; [0042]; Brady teaches AGVs using sensors to determine the position and contents of multiple compartments 257A and 257B within the AGVs in order to enable a transfer mechanisms to move items from one compartment to another.]
Regarding the following claim 13 limitations, Brady in view of Qiu, as shown, discloses all claim 10 limitations. Brady further discloses the following limitations:
The system of claim 10, wherein each of the plurality of autonomous vehicles is configured to transmit the set of attributes to the remote computing system. [See [0039]; [0111]; Brady teaches monitoring and regulating the temperature of items being transported by AGVs.  Brady 
Regarding the following claim 14 limitations, Brady in view of Qiu, as shown, discloses all claim 10 and 13. Brady further discloses the following limitations:
The system of claim 13, wherein the plurality of sensors includes an image sensor and the set of attributes includes a video of the package. [See [0039]; Brady teaches using an image capture sensor 273 to identify an item based on video recorded and transmitted to a central management system.]
Regarding the following claim 15 limitations, Brady, as shown, discloses the following limitations:
An autonomous vehicle delivery system, comprising a delivery container configured to hold a package; [See [0016]; [0028]; (Fig. 2A, element 257); Brady teaches a system for monitoring AGVs, each with their own storage compartments for holding items.]
... a plurality of sensors positioned in the delivery container configured to determine a configuration of the delivery container, and further configured to detect a set of attributes for the package; [See [0039]; [0042]; [0046]; [0047]; [0038]; Brady teaches determining a temperature of an item using a temperature sensor 274, and determining an appearance of an item using an image capture sensor 273. Brady further teaches using sensors to determine the position and contents of multiple compartments 257A and 257B within an AGV in order to enable a transfer mechanism to move items from one compartment to another.]
... a transceiver for receiving the set of attributes from the plurality of sensors and for transmitting the set of attributes; and a processor for detecting changes in the set of attributes over time.
Regarding the following claim 17 limitations, Brady in view of Qiu, as shown, discloses all claim 15 limitations. Brady further discloses the following limitations:
The autonomous vehicle delivery system of claim 15, wherein the set of attributes includes a video of the package. [See [0039]; Brady teaches using an image capture sensor 273 to identify an item based on video recorded and transmitted to a central management system.]
Regarding the following claim 20 limitations, Brady in view of Qiu, as shown, discloses all claim 15 limitations. Brady further discloses the following limitations:
The autonomous vehicle delivery system of claim 15, wherein the set of attributes are transmitted to a remote computer system. [See [0039]; [0111]; Brady teaches monitoring and regulating the temperature of items being transported by AGVs.  Brady further teaches that this monitoring and regulating may be handled by a remote computing resource 310.]
Regarding the following claim 23 limitations, Brady in view of Qiu, as shown, discloses all claim 1 limitations. Brady does not, however Qiu does, disclose the following limitations:
The method of claim 1, further comprising flagging the autonomous vehicle delivery container for cleaning based on detecting leakage. [See [0013]; [0016]; [0035-0036]; Qiu teaches an autonomous vehicle detecting a spill within itself and, based on this detection, driving itself to a service station for cleaning.] 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle compartment monitoring system of Brady with the spill detecting and ‘cleaning required’ determining functions of Qiu.  By integrating these functions of Qiu, Brady would be able to detect when a leak has occurred in an autonomous vehicle compartment and notify the system that it should be cleaned. This ensures that a leak does not damage any future packages transported in the autonomous vehicle compartment, thereby ensuring customer satisfaction.
Regarding the following claim 24 limitations, Brady in view of Qiu, as shown, discloses all claim 15 limitations. Brady further discloses the following limitations:
The autonomous vehicle delivery system of claim 15, wherein the delivery container includes a removable liner. [See [0022]; Brady teaches the storage area of one of its autonomous transportation vehicles may include a bay of bins which may be removed (i.e. a removable liner).] 
Regarding the following claim 25 limitations, Brady in view of Qiu, as shown, discloses all claim 15 limitations. Brady does not, however Qiu does, disclose the following limitations:
The autonomous vehicle delivery system of claim 15, wherein the transceiver is further configured to transmit a vehicle cleaning request when leakage is detected. [See [0013]; [0016]; [0035-0036]; Qiu teaches an autonomous vehicle detecting a spill within itself and, based on this detection, scheduling an appointment at a service station for cleaning and driving itself there.] 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle compartment monitoring system of Brady with the spill detecting and ‘cleaning required’ determining functions of Qiu.  By integrating these functions of Qiu, Brady would be able to detect when a leak has occurred in an autonomous vehicle compartment and notify the system that it should be cleaned. This ensures that a leak does not damage any future packages transported in the autonomous vehicle compartment, thereby ensuring customer satisfaction.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Qiu (U.S. Pub. No. 2015/0006005) in view of Yu (U.S. Pub. No. 2015/0006005).
Regarding the claim 7 limitations, Brady in view of Qiu, as shown, discloses all claim 1 limitations. Brady does not, however Yu does, disclose the following limitations:
The method of claim 1, further comprising receiving a package delivery request from a peer-to-peer delivery system. [See [0014]; Yu teaches using a fleet of autonomous unmanned ground vehicles to facilitate deliveries between third party senders and recipients (i.e. a peer-to-peer delivery system).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle shipping system of Brady with the third-party sender/recipient function of Yu.  By integrating this function of Yu into Brady, the owner of the autonomous vehicle fleet in Brady could reduce the downtime of each vehicle and make more money by expanding their customer base.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Qiu (U.S. Pub. No. 2015/0006005) in view of Wilkinson (U.S. Pub. No. 2018/0181909).
Regarding the claim 8 limitations, Brady in view of Qiu, as shown, discloses all claim 1 limitations. 
The method of claim 1, further comprising providing a ... video of the package to a central computer. [See [0039]; Brady teaches using an image capture sensor 273 to identify an item based on video recorded and transmitted to a central management system.]
Brady does not, however Wilkinson does, disclose the following limitations:
... a streaming video of the package ... [See [0029]; Wilkinson teaches providing a video stream of a package en route to a delivery destination.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the package video recording function of Brady with the video streaming function of Wilkinson. By streaming video, as taught by Wilkinson, a user of the system of Brady would be able to view live footage of a package in transit, allowing the user to see live 
Regarding the following claim 16 limitations, Brady in view of Qiu, as shown, discloses all claim 15 limitations. Brady does not, however Wilkinson does, disclose the following limitations:
The autonomous vehicle delivery system of claim 15, wherein the plurality set of sensors includes at least one of a chemical sensor, a liquid sensor, a weight sensor, and an x-ray sensor. [See [0045]; Wilkinson teaches using moisture sensors (i.e. a liquid sensor) and sensors configured to take chemical readings (i.e. a chemical sensor) to monitor one or more items in a transport vehicle.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous ground vehicle compartment sensors of Brady with the moisture and chemical sensors of Wilkinson. By making this combination, Brady can expand the information collected on delivered items and their transportation environment in which they are delivered. The system of Brady would benefit from being able to collect moisture and chemical data by being able to detect, for example, leaks in packaging, leaks in the AGV compartment allowing rainwater in, etc.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Qiu (U.S. Pub. No. 2015/0006005) in view of Nikolich (U.S. Pub. No. 2019/0233208).
Regarding the following claim 21 limitations, Brady in view of Qiu, as shown, discloses all claim 15 limitations. Brady further discloses the following limitations:
The autonomous vehicle delivery system of claim 15, further comprising a divider configured to divide the delivery container into a plurality of compartments ... [See [0046]; (Figs. 2A-2B); Brady teaches dividing a storage compartment into two storage compartments 257A-257B, each comprising their own set of sensors 271A-274A / 271B-274B.]
Brady does not, however Nikolich does, disclose the following limitations:
... wherein the divider includes an integrated sensor. [See [0011-0012]; [0065]; (Fig. 2-3); Nikolich teaches a divider used to separate inventory within a bin. Nikolich further teaches the divider coupled with a sensor used in determining the presence of items in one section of the bin.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the compartment divider and sensors of Brady with the sensor coupled to the divider of Nikolich. By making this combination, Brady would benefit by saving time required adding or removing sensors every time a divider is added or removed from an AGV compartment. Instead, the sensors would be pre-coupled to the added divider so that the sensors and divider could be added or removed all in one installation or uninstallation action, thereby reducing the time and effort required.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Qiu (U.S. Pub. No. 2015/0006005) in view of Hicok 1 (U.S. Pub. No. 2019/0265703) in view of Hicok 2 (U.S. Pub. No. 2019/0265703). Hicok 1 represents a first embodiment disclosed in Hicok described in the following paragraph [0131] disclosure: Or if the deep learning system “knows” from experience that the particular route is likely to contribute to the coffee being spilled, the shuttle may orally warn the passenger to be careful with the coffee and that it is likely to spill unless covered or otherwise secured. Hicok 2 represents a second embodiment disclosed in Hicok described in the following paragraph [0131] disclosure: For example, if a passenger places a cup of coffee on the floor of the shuttle while sitting down, the vehicle may automatically detect this and slow down or otherwise modify its behavior to make gentler turns or take speed bumps more gradually in order to avoid spilling the coffee.
Regarding the following claim 22 limitations, Brady in view of Qiu, as shown, discloses all claim 1 limitations. Brady and Qiu do not, however Hicok 1 does, further disclose the following limitations:
The method of claim 1, further comprising ... prevent further spills based on detecting leakage. [See [0111]; [0131]; Hicok 1 teaches an autonomous vehicle warning a passenger to be careful with their coffee when its deep learning system “knows” from experience that a particular route is likely to contribute to the coffee being spilled. This means that the deep learning system of the autonomous vehicle has made a determination about the likelihood of spilling based on detecting past coffee spilling (i.e. detecting leakage), and has taken an action (warning the passenger) to prevent more coffee being spilled within it (i.e. to prevent further spills).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle spill detection of Brady in view of Qiu with the action taken to prevent further spills of Hicok. By making this combination, Brady in view of Qiu would benefit by reducing the number of spills, and thereby reducing the amount of required cleaning. This in turn would reduce the amount of cleaning downtime for each vehicle, saving time and money.
Brady, Qiu and Hicok 1 do not, however Hicok 2 does, disclose the following limitations:
The method of claim 1, further comprising adjusting autonomous vehicle driving behavior to prevent ... spills ... [See [0131] Hicok 2 teaches that an autonomous vehicle may take an action (slow down or otherwise modify its behavior to make gentler turns or take speed bumps more gradually) in order to avoid spilling coffee in the vehicle.]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628